Citation Nr: 0335876	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for residuals of an 
appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had verified active duty service in the Army from 
May 1953 to May 1956, verified active duty service in the Air 
Force from September 1958 to September 1962, and subsequent 
reserve service.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2001, a statement of the case was issued in June 2002 and a 
substantive appeal was received in June 2002.


REMAND

The veteran is claiming service connection for:  back 
disability allegedly stemming from an accident he had in jump 
school in Ft. Benning, GA in 1962; an appendectomy scar from 
an appendectomy that was allegedly performed in 1958, 1959 or 
1960 during his active duty service at Elgin Air Force Base; 
and tinnitus based on acoustic trauma, apparently suffered 
during service in the reserve and National Guard sometime 
between 1971 and 1990.  Unfortunately, the record shows that 
the veteran's service medical records from 1958 to 1962 are 
fire-related records and are unobtainable.  The alleged in-
service injury for the veteran's back claim and appendectomy 
claim both fall in the time period for which there are no 
medical records available.

The record does not appear to include the veteran's service 
personnel records.  It is possible that such records might 
corroborate his claim that he attended jump school at Ft. 
Benning in 1962.  

In addition, although no medical records are available for 
the veteran's second period of active duty to confirm his 
appendectomy, the Board notes that recent medical 
examinations confirm the existence of an appendectomy scar 
and the veteran has consistently stated that he underwent an 
appendectomy at Ft. Elgin Air Force Base sometime between 
1957 and 1960.  Thus, the Board believes it would be 
beneficial to request any pertinent records from Ft. Elgin 
Air Force Base that could confirm the surgery.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F. 3d 1334 (Fed. 
Cir. 2003).

2.  The RO should request the veteran's 
service personnel records.  The RO should 
also take appropriate action to request 
any available records documenting the 
veteran's hospitalization at Elgin Air 
Force Base in 1958, 1959 or 1960.

3.  The RO should make arrangements for 
the veteran to be afforded appropriate VA 
examinations to determine the nature and 
etiology of the claimed back disability, 
tinnitus, and residuals of an 
appendectomy.  The claims file should be 
made available to the examiners for 
review in connection with the 
examinations.  The examiner should offer 
an opinion as to the etiology of each 
disability found.  A rationale for all 
opinions expressed should be provided.

4.  After completion of the above 
actions, the RO should then review the 
record and determine if the benefits 
sought can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




